DETAILED ACTION
The Office Action is responsive to the communication filed on 2/24/2021.
Claims 1, 5-8, and 11-25 are pending.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Neil M. Barnes, Reg. No. 72,308, on April 13, 2021.

The application has been amended as follows: 
See Attached Claim Listing


Allowable Subject Matter
Claims 1, 5-8, and 11-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1, 5-8, 11-18, and 21
Regarding claim 1, the prior art as described in the prosecution history describes:
A system for electric power grid element and network management, comprising:
at least one grid element constructed and configured for network-based communication with at least one server and at least one coordinator operable to route messages between the at least one grid element and the at least one server;

However, regarding claim 1, the prior art as described in the prosecution history does not describe:
wherein the at least one grid element is operable to transform into at least one active grid element and actively function within the electric power grid after automatically communicating the initial message to the at least one server for registration;
wherein the at least one grid element automatically communicates an initial message to the at least one server for registration with an electric power grid;
wherein the initial message includes a class of service information, wherein the class of service information indicates a priority;
wherein the initial message includes function information, wherein the function information refers to a predetermined, intended function of the at least one grid element;
wherein the at least one coordinator is operable for communication of all telemetry, settlement, and tracking for the at least one active grid element; and
wherein the initial message includes a unique grid element identifier, an equipment identifier, IP address information, content information, security information, and/or authentication information.

Dependent claims 5-8, 11-18, and 21 depend from independent claim 1 and are allowable for the same reasons as described above.


Claims 19 and 23-24
Independent claim 19 is substantially similar to independent claim 1 and is allowable for the same reasons as outlined above with respect to claim 1.  Dependent claims 23-24 depend from independent claim 19 and are allowable for the same reasons as described above.


Claims 20, 22, and 25
Independent claim 20 is substantially similar to independent claim 1 and is allowable for the same reasons as outlined above with respect to claim 1.  Dependent claims 22 and 25 depend from independent claim 20 and are allowable for the same reasons as described above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher E. Everett/Primary Examiner, Art Unit 2116